Plaintiff in error, George Julian, was tried and convicted on an information charging that in Comanche county, on the *Page 727 
12th day of February, 1918, he did unlawfully transport two pints of whisky from a point unknown to the corner of Fifth street and F avenue, in the city of Lawton, and in accordance with the verdict of the jury he was sentenced to be confined for 60 days in the county jail, and to pay a fine of $250 and the costs. No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. Which motion is sustained, and the judgment of the lower court affirmed.